Citation Nr: 1126933	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The appellant served as a member of the United States Air National Guard, and her service predominantly consisted of monthly periods of inactive duty training (INACDUTRA), dating from 1986 to 2007.  The appellant also had active duty training (ACDUTRA) from June 1987 to October 1987, and was called to active duty service from January 2003 to September 2003.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the appellant's service-connection claim for bilateral carpal tunnel syndrome.  The appellant disagreed with the RO's determination, and perfected an appeal as to this issue.

In March 2010, the Board remanded the appellant's claim for additional evidentiary development.  Such was achieved, and the claim was readjudicated by the Appeals Management Center (AMC) in a March 2011 Supplemental Statement of the Case (SSOC).  The appellant's claims folder has been returned to the Board for further appellate review.

Referred issue

In an August 2009 statement, the appellant specifically raised a claim of entitlement to service connection on a secondary basis for a left knee disability.                      See the appellant's August 25, 2009 Statement in Support of Claim, page 2 [asserting that she has a left knee disability that "should be considered service connected as secondary to the right knee . . . ."].  In its March 2010 decision, the Board referred this unadjudicated service-connection claim to the RO for appropriate action.  See the Board's March 2010 decision, page 2.  At this time however, it appears that the RO has not yet addressed this matter.  The issue is therefore referred to the RO a second time for initial adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

Issues not on appeal

In March 2010, the Board also remanded the appellant's service-connection claims for right knee and low back disabilities.  The RO has since granted both of these claims.  See the RO's March 2011 rating decision.  To the Board's knowledge, the appellant has not disagreed with the RO's determinations.  These matters have accordingly been resolved, and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDINGS OF FACT

1.  The appellant served as a member of the United States Air National Guard, and her service predominantly consisted of monthly periods of INACDUTRA, dating from 1986 to 2007.  The appellant also had ACDUTRA from June 1987 to October 1987, and was called to active duty service from January 2003 to September 2003.  

2.  The evidence of record supports a finding that the appellant's carpal tunnel syndrome manifested in the 1990s, subsequent to her period of ACDUTRA service in 1987.  

3.  The evidence of record does not support a finding that a relationship exists between the appellant's bilateral carpal tunnel syndrome and her periods of ACDUTRA and INACDUTRA service, dating from October 1986 to January 2003.

4.  There is clear and unmistakable evidence of record demonstrating that the appellant's carpal tunnel syndrome pre-existed her period of active duty military service, dating from January to September 2003, and was not aggravated by such service.

5.  The evidence of record does not support a finding that a relationship exists between the appellant's bilateral carpal tunnel syndrome and her period of INACDUTRA service, dating from September 2003 to April 2007.


CONCLUSIONS OF LAW

1.  The appellant's carpal tunnel syndrome was not incurred in or aggravated by her periods of ACDUTRA and/or INACDUTRA, dating from October 1986 to January 2003.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303 (2010).

2.  There is clear and unmistakable evidence that the appellant's carpal tunnel syndrome existed prior to her entrance into active duty service in January 2003, and was not aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  The presumption of soundness with respect to the appellant's carpal tunnel syndrome and her active duty service, dating from January to September 2003, has been rebutted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

4.  The appellant's carpal tunnel syndrome was not incurred in or aggravated by her period INACDUTRA, dating from September 2003 to April 2007.  38 U.S.C.A.    §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the appellant's carpal tunnel syndrome claim in March 2010 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to request and obtain any outstanding records pertaining to treatment or evaluation of the appellant's disability that were not already in the record on appeal.  Additionally, the Board instructed the RO to schedule the appellant for a VA examination to determine the nature and etiology of her carpal tunnel syndrome.  The AOJ was then to readjudicate the appellant's claim.

In compliance with the Board's remand instructions, the RO subsequently obtained additional VA and private treatment records on behalf of the appellant, and scheduled her for a VA examination.  A June 2010 examination report is associated with the appellant's claims file.  As noted in the Introduction above, the AMC readjudicated the appellant's claim in a March 2011 SSOC.  Thus, there is compliance with the Board's March 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Board notes that the appellant has recently challenged the adequacy of the June 2010 VA examiner's report, in part, by arguing that the VA examiner did not address specific questions outlined in the Board's March 2010 Remand instructions.                      See the appellant's April 16, 2011 Statement in Support of Claim, pages 1 and 2.  The Board will discuss the appellant's April 2011 contentions and the adequacy of the June 2010 examiner's report in a common discussion below.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the appellant with the notice required under the VCAA and under Dingess by a letter mailed in December 2007.  In this letter, the RO advised the appellant of the evidence required to substantiate her service-connection claim, as well as the types of evidence VA would assist in obtaining.  She was informed of her responsibility to identify, or to submit evidence directly to VA, and was advised that the RO would obtain any Federal records or other identified medical treatment records on her behalf.  Subsequently, in May 2008, the RO adjudicated the appellant's carpal tunnel syndrome service-connection claim in the first instance.  The appellant filed a timely appeal as to this rating decision.  Accordingly, with respect to VCAA notice, there is no prejudice to the appellant in the Board's proceeding with the issuance of a decision on the merits as to the issue on appeal.

Concerning the VA's duty to assist in the development of the appellant's claim, the Board notes that the appellant's service treatment records, service personnel records, post-service VA and private treatment records, lay statements, and the lay statements of fellow service members have been obtained.

With respect to the June 2010 VA examination report, which assessed the nature and etiology of the appellant's carpal tunnel syndrome, the Board concludes that the findings contained therein are more than adequate for adjudication purposes.  The report of this examination reflects that the examiner reviewed the appellant's past medical history, recorded her current complaints, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and as discussed immediately below, was responsive to the Board's March 2010 remand instructions.  

Notably, in April 2011, the appellant advanced two specific arguments against the overall adequacy of the June 2010 VA examiner's report.  First, the appellant asserted that the June 2010 VA examiner's negative nexus opinion contemplated only a 9 month period of service [her period of active duty from January to September 2003], and not her entire military career, as was directed by the Board in its March 2010 remand instructions.  See the appellant's April 16, 2011 Statement in Support of Claim.  Crucially however, although the June 2010 VA examiner did in fact indicate that "it cannot be stated that [the appellant's] symptoms were caused by or related to her active duty service from January to September 2003," a complete review of the June 2010 VA examiner's analysis clearly shows that the examiner also separately contemplated the appellant's carpal tunnel symptomatology as it was described over the course of the appellant's entire military career.  In fact, the examiner specifically referenced the appellant's entire period of ACDUTRA and INACDUTRA service [spanning from 1986 to 2007] when she stated that the appellant's carpal tunnel syndrome was "less likely as not caused by or related to administrative duties performed during her periods of inactive duty training or INACDUTRA as it included only 2 days each month and for 2 continuous weeks a year."  See the June 2010 VA examiner's report, page 6.  [The Board notes in passing that it appears the VA examiner mistakenly referred to the appellant's period of ACDUTRA as "inactive duty training" in this opinion.  Pertinently however, such error is no more than typographical in nature, as the examiner is clearly referencing the two separate periods of the appellant's National Guard service.  Thus, the appellant is not prejudiced by this error because the opinion demonstrates consideration of the appellant's carpal tunnel symptomatology during all periods of her National Guard service-both ACDUTRA and INACDUTRA.]  

Moreover, the examiner reviewed the appellant's entire claims folder, and specifically highlighted records indicating the onset of tingling and numbness in her wrists and fingers beginning in 1990.  Id., at page 5.  By providing medical opinions addressing all time periods spanning the appellant's service, the VA examiner complied with the Board's March 2010 remand instructions.  Contrary to the appellant's assertions, at no point was the examiner required to specifically reference the appellant's service personnel records, to include her U.S. Air National Guard and Air Force Reserve point credit summary, in rendering a competent and credible medical opinion.  See the appellant's April 16, 2011 Statement in Support of Claim, page 2.  Thus, the appellant's assertion that the June 2010 VA examiner neglected to consider the all of her military service from 1986 to 2007 in rendering a medical opinion is without merit.

The appellant has also argued that the June 2010 VA examiner ignored the Board's March 2010 remand instruction to address whether in-service aggravation of carpal tunnel syndrome beyond its normal progression occurred, if direct causation is not established.  See the appellant's April 16, 2011 Statement in Support of Claim, page 2.  Although the appellant correctly identified the Board's remand instruction, she incorrectly asserted that "[t]he examiner's report did not address this issue [of aggravation] or provide any sort of response whatsoever."  Id.  

Indeed, the June 2010 VA examiner specifically referenced the Board's remand instructions on page 1 of her examination report:  

If the examiner determines that the veteran's bilateral carpal tunnel syndrome is not due to her service, but more likely a result of another cause to include administrative duties performed in her civilian occupation[,] . . . the examiner should explain the basis for this opinion and determine whether it is [at] least as likely as not that the veteran's disability was aggravated beyond its natural progression by similar administrative duties performed during the active duty periods noted above.

See the June 2010 VA examiner's report, page 1.  

The examiner then indicated in her report that she reviewed the appellant's claims folder, to include treatment reports and lay statements from fellow service members.  She pertinently opined, after interview and examination of the appellant, that the appellant's carpal tunnel syndrome was "at least as likely as not caused by or related to" her civilian administrative duties, and was "less likely as caused by or related to" duties performed during her various periods of active duty service from 1986 to 2007.  [Emphasis added by the Board.]  The examiner supported her conclusions by noting that the majority of the appellant's administrative duties took place in her civilian capacity [all but two days each month, and two continuous weeks each year], and not during a period of active service.  See the June 2010 VA examiner's report, page 6.  

Based on the fact that the June 2010 VA examiner clearly was aware of, and specifically quoted the Board's March 2010 remand instructions regarding aggravation, that she reviewed the appellant's record in its entirety, that she provided a negative nexus opinion with supporting rationale as to causation of the appellant's disability, and then separately determined that the appellant's carpal tunnel was not related to her administrative duties during her ACDUTRA, INACDUTRA and active duty periods, the Board finds that the examiner's report reasonably addresses the question of aggravation, and is in compliance with its March 2010 remand instructions.  Indeed, although the VA examiner did not specifically use the term "aggravation" in her conclusions, it is clear from a review of the entire report that the examiner contemplated ANY possible relationship between the appellant's service and her development of carpal tunnel syndrome, and not simply causation alone.  The fact that the examiner specifically found no relationship [causation, aggravation, or any other] whatsoever between the appellant's service and her disability, in conjunction with the above-stated features of the report, demonstrates that VA examiner knew what was asked of her, and was responsive to the Board's request.  Thus, the appellant's assertions that the examiner failed to address aggravation "or provide any sort of response whatsoever" are without merit.  The Board accordingly concludes that this examination report is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appellant's claim has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant.  The appellant has been accorded the opportunity to present evidence and argument in support of her claim, and declined an opportunity to testify at a personal hearing.

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303 (2010).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R.     § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A.               § 101(22); 38 C.F.R. § 3.6(c).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.   38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the appellant's Air National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R.                 § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) [noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period]; McManaway v. West, 13 Vet. App. 60, 67 [citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."].

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.  

The Court has held, however, that this presumption of sound condition attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).
A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the appellant contends that her military service either caused or aggravated her current bilateral carpal tunnel syndrome.  See the appellant's May 2009 Notice of Disagreement, page 2.  In particular, she contends that that she developed bilateral carpal tunnel syndrome while working in administrative offices during her military service as an Information Management Craftsman.                  See the appellant's November 2007 Statement in Support of Claim;                       see also the appellant's DD-214.  

As noted in the Introduction above, the appellant's service records demonstrate that from 1986 to 2007, she had inactive duty service [INACDUTRA] approximately two days each month, and for one two-week period each year.  The appellant also had active duty training [ACDUTRA] from June 1987 to October 1987, and was called to active duty from January 2003 to September 2003.  

In light of the fact that the law and regulations described above are applied differently to each category of active service, for the sake of clarity, the Board will break the appellant's years of service up into three time periods for analysis: ACDUTRA and INACDUTRA service from October 1986 to January 2003; active duty service from January to September 2003; and INACDUTRA service from September 2003 to April 2007.

ACDUTRA and INACDUTRA service from October 1986 to January 2003

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Crucially, with respect to the appellant's Air National Guard service, a service connection award may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury [not disease] incurred or aggravated while performing INACDUTRA.  38 U.S.C.A.      §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the appellant has a current carpal tunnel disability.  Indeed, the appellant has been specifically diagnosed with "carpal tunnel syndrome in both wrists."  See the January 29, 2008 letter from Dr. D.L.R.  

Concerning in-service disease or injury, the appellant does not contend that her carpal tunnel syndrome symptomatology began at any point prior to 1990.  Indeed, she specifically reported to the June 2010 VA examiner that she first developed her disability in 1994 or 1995.  See the June 2010 VA examiner's report, page 5.  As will be discussed below, the appellant has submitted lay statements from her supervisors and co-workers indicating that she started to complain of wrist pain and numbness of the hands in the 1990s.  See the October 23, 2007 statement of C.M.F.  Pertinently, the medical evidence of record includes no diagnosis of, or treatment for any numbness, weakness, or tingling problems at any time prior to 1990, and the appellant does not contend as much.  After reviewing the medical record and interviewing the appellant, the June 2010 VA examiner specifically determined that it was likely that the appellant's carpal tunnel symptomatology manifested in the 1990s.  See the June 2010 VA examiner's report, page 6.  

The fact that both the lay and medical evidence of record reflect that the appellant experienced no carpal tunnel symptomatology prior to 1990 has significant bearing on this case.  First, such evidence demonstrates that the appellant had no carpal tunnel disability prior to her entrance into service in September 1986.  Although the presumptions of soundness and aggravation are inapplicable to periods of INACDUTRA or ACDUTRA, the Board nevertheless finds it significant that the appellant did not report, nor did physical examination identify, any neurological or upper extremity disability upon her entrance into active service in September 1986, and that there is no evidence demonstrating that her carpal tunnel syndrome pre-existed her enlistment.  See the appellant's October 23, 1986 Report of Medical Examination [indicating "normal" clinical evaluations of the appellant's upper extremities and neurological systems].  Although the appellant did report a left wrist fracture upon entrance into service [see the appellant's October 23, 1986 Report of Medical History], no residuals of such fracture were identified at that time, or at any time thereafter.  The appellant has not suggested that her bilateral carpal tunnel syndrome is in any way related to her prior left wrist fracture.  In fact, in a September 2009 statement, the appellant specifically noted that she "fail[s] to understand how this [fracture] has any bearing on her claim."  See the appellant's September 28, 2009 substantive appeal [VA Form 9].  

Additionally, the lay and medical evidence indicating post-1990 onset of carpal tunnel symptomatology also demonstrates that the appellant did not incur or aggravate a carpal tunnel disease at any time during her ACDUTRA service from June 1987 to October 1987.  As noted above, diseases or injuries incurred or aggravated during a period of ACDUTRA service may be considered for service-connection awards.  In contrast, with respect to INACDUTRA service, only injuries [and not diseases] incurred or aggravated therein may be considered for service-connection awards.  See 38 U.S.C.A. § 101(24).  

In the absence of carpal tunnel disease prior to entry into service in 1986, or during the appellant's period of ACDUTRA in 1987, the Board will accordingly focus on whether the appellant incurred or aggravated an in-service injury at any point in time during ACDUTRA or INACDUTRA service from 1986 to the date of her entrance into active duty status in January 2003.  

As noted above, the appellant contends that that she developed bilateral carpal tunnel syndrome while working in administrative offices during her military service as an Information Management Craftsman.  See the appellant's November 2007 Statement in Support of Claim; see also the appellant's DD-214.  In essence, the appellant argues that she suffered a repetitive use injury to the hands and wrists during her periods of ACDUTRA and INACDUTRA service, where she regularly worked with computers.  

The evidence of record includes an Annual Medical Certificate dated in December 1996, where the appellant specified that her "left wrist goes numb and the fingers tingle after working on the computer," and "[i]t is now to the point that I cannot sleep at night unless my wrist is completely straight or I will wake up in major pain."  See the appellant's December 9, 1996 Annual Medical Certificate. 

The appellant has also submitted lay statements from her supervisors and co-workers indicating that at times between 1990 and through 2003, she complained frequently of wrist pain and numbness in the hands, and wore braces.  These statements note that the appellant frequently worked with computers in the 251st Combat Communications Group as a Civil Service dual status Guard member; that is, the appellant worked both as a civilian, and at times in active duty status.        See, e.g., the October 1, 2007 statement of C.M.  It is therefore undisputed that the appellant spent much time working on the computer in her civilian occupation, as well as during her periods of ACDUTRA and INACDUTRA.  In this connection, the Board specifically instructed the AOJ in March 2010 to schedule the appellant for a VA examination to determine whether a relationship existed between her current carpal tunnel disability and her administrative duties performed during her periods of active service.  This examination took place in June 2010.

Notably, the opinion of the June 2010 VA examiner is the only medical opinion of record addressing the etiology of the appellant's current carpal tunnel syndrome.  After reviewing the appellant's entire claims folder, and upon examination of the appellant, the June 2010 VA examiner pertinently determined that the appellant's carpal tunnel syndrome was "less likely as not caused by or related to administrative duties performed during her periods of []active duty training or INACDUTRA . . . ."  See the June 2010 VA examiner's report, page 6.  

By way of rationale, the VA examiner indicated that the appellant's carpal tunnel syndrome was "at least as likely as not caused by or related to administrative duties performed during her civilian occupation," as her National Guard service predominantly consisted of an obligation of only two days each month, and for two continuous weeks each year.  See the June 2010 VA examiner's report, page 6.  The Board notes that it is well established that there is no legal basis upon which to establish service connection for diseases or injuries incurred during civilian employment.  See, e.g., Venturella v. Gober, 10 Vet. App. 340 (1997) [holding that where a claimant has a dual status as a Reserve/Guard member and as a civilian military employee, service connection is not in order for those diseases or injuries that were incurred during civilian employment].

To the extent the appellant argues that her duties during her ACDUTRA and INACDUTRA service aggravated her symptoms, the Board notes that the VA examiner specifically found no relationship whatsoever between her National Guard service and her carpal tunnel syndrome.  Indeed, the examiner determined that the carpal tunnel was not caused by or related to the appellant's administrative duties during ACDUTRA or INACDUTRA service.  The Board finds it improbable that had the examiner determined that aggravation beyond normal progression existed for any carpal tunnel injury during these time periods, she would have drafted her opinion as she did, specifying that no relationship exists between the appellant's carpal tunnel syndrome and the duties the appellant performed during ACDUTRA or INACDUTRA service.  This opinion is indeed responsive to the Board's examination instructions listed in its March 2010 remand.  

Crucially, there is no medical evidence of record contrary to the above-described etiological opinion of the June 2010 VA examiner.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her service-connection claim, and against the reasoned conclusions described above; she has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2010).  The appellant is certainly competent to discuss when her carpal tunnel symptomatology began [in the 1990s], and that she has experienced continuous symptomatology since that time.  Indeed, the Board finds no reason to doubt that a continuity of symptoms has existed since the 1990s.  Crucially however, as discussed in detail above, these symptoms have been specifically attributed to years of administrative duties performed as a civilian, and not to any period of military service.  See the June 2010 VA examiner's report, page 6.  Thus, service connection based on a continuity of symptomatology is not warranted.  See Venturella, supra. 

Accordingly, with respect to the appellant's periods of ACDUTRA and INACDUTRA dating from 1986 to 2003, the preponderance of the evidence is against a finding that a relationship or nexus exists between the appellant's current carpal tunnel syndrome and her in-service administrative duties.  The appellant's service-connection claim for carpal tunnel syndrome fails on this basis.

Active duty service from January 2003 to September 2003

As noted above, the appellant was called to active duty in January 2003.  She was deployed to Europe during this period of service in support of Operation Iraqi Freedom.  Her primary specialty during this time was Information Management Craftsman.  See the appellant's DD-214; see also her Post-Deployment Health Assessment, page 1. 
As noted above, a veteran serving a period of active duty service [as opposed to a period of ACDUTRA or INACDUTRA] is afforded the advantages of certain evidentiary presumptions that are provided by law to assist in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R.                 § 3.304(b), 3.306, 3.307, 3.309.  In particular, a veteran is considered to have been in sound condition when examined, accepted and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.    § 1111 (West 2002).  If the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

In this case, the appellant's carpal tunnel symptomatology was not specifically identified on any examination of record upon her entrance into active duty in January 2003.  Therefore, the presumption of sound condition applies in this case, pursuant to the provisions outlined in 38 U.S.C.A. § 1111.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The evidence of record, when analyzed as a whole, clearly and unmistakably demonstrates that the appellant's carpal tunnel syndrome pre-existed her entry into active duty in January 2003.  As discussed in detail above, the appellant specifically reported to the June 2010 VA examiner that her symptoms began in 1994 or 1995, and she has submitted lay statements from her supervisors and co-workers indicating that at times between 1990 and through 2003, she complained frequently of wrist pain and numbness in the hands, and wore braces.  An Annual Medical Certificate dated in December 1996 documented the appellant's complaints that her "left wrist goes numb and the fingers tingle after working on the computer."        See the appellant's December 9, 1996 Annual Medical Certificate.  Further, after a complete review of the appellant's file, and upon examination of the appellant, the June 2010 VA examiner determined that it was likely that the appellant's carpal tunnel symptomatology manifested in the 1990s.  See the June 2010 VA examiner's report, page 6.  

Concerning aggravation, the Board also finds that the evidence of record clearly and unmistakably demonstrates that the appellant's carpal tunnel syndrome was not aggravated by her active duty service from January to September 2003.  Indeed, the appellant did not complain of, or receive treatment for any carpal tunnel syndrome symptomatology during this time period.  In fact, on her December 2003 Post-Deployment Health Assessment, the appellant specifically [and crucially] denied having "numbness or tingling of the hands" at that time, or at any time during her deployment.  See the December 7, 2003 Post-Deployment Health Assessment, page 2.  The appellant also denied having any medical problems or symptoms that bothered her on medical questionnaires dated shortly before entry into active service [August 15, 2002], and within a year following her completion of her active duty service [September 14, 2004].  Finally, after reviewing the appellant's claims folder, and upon examination of the appellant, the June 2010 VA examiner pertinently determined that it "cannot be stated that [the appellant's] symptoms were caused by or related to her active duty service from January to September 2003."  The examiner specifically referenced notes in the claims folder, described above.  See the June 2010 VA examiner's report, page 6.  

As noted above, the appellant is competent to report symptoms that she experienced during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on her own reported symptoms in the 1990s, in addition to corroborating lay statements from co-workers and superiors, contemporaneous treatment reports showing complaints of numbness in 1996, and the June 2010 VA examiner's opinion that the appellant's carpal tunnel syndrome began in the 1990s, the Board finds that the evidence clearly and unmistakably shows that her carpal tunnel syndrome pre-existed her entrance into active service in January 2003.  

To the extent the appellant now asserts that her symptoms worsened during her active duty service, the Board finds such assertions competent, but not credible in light of her specific denial of numbness and tingling of the hands on her December 2003 Post-Deployment Health Assessment, in addition to her own denial of any medical problems or symptoms just prior to, and following discharge from active duty.  The Board places greater weight of probative value on the history the appellant presented to medical professionals for treatment purposes years ago [i.e., just before, during, and just after her active duty service] than it does on her recent statements to VA in connection with her claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski,        2  Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  As discussed above, the June 2010 VA examiner's found no relationship whatsoever [either causation or aggravation] between the appellant's active duty service and her carpal tunnel syndrome.

Thus, as the evidence clearly and unmistakably shows that the appellant's carpal tunnel syndrome pre-existed her entry into active duty in January 2003, and was not clearly and unmistakably aggravated during her period of active duty service, the Board finds that the presumption of soundness has been rebutted.                           See VAOPGCPREC 3- 2003; Wagner, 370 F.3d at 1096.  Accordingly, with respect to the appellant's period of active duty service from January to September 2003, service connection is not warranted for carpal tunnel syndrome. 

INACDUTRA service from September 2003 to April 2007

The appellant had INACDUTRA service from September 2003 to April 2007.  As noted above, the presumption of sound condition at entrance to service, and the presumption of aggravation do not extend to those who claim service connection based on a period of INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In this connection, as discussed by the Board above, the evidence of record clearly shows that the appellant developed carpal tunnel syndrome in the 1990s, well before her reentry into INACDUTRA service in September 2003.  

Crucially, the evidence of record does not reflect that the appellant's pre-existing carpal tunnel condition was aggravated beyond its normal progression by the appellant's INACDUTRA service between September 2003 and September 2007.  Pertinently, the appellant's service records include no complaints of, or treatment for carpal tunnel syndrome, nor do they document any specific injury to the hands or wrists at any time between September 2003 and September 2007.  Indeed, the appellant specifically denied having any medical problems or symptoms that bothered her during this time period on medical questionnaires dated September 14, 2004, November 1, 2005 and October 12, 2006.  

Further, upon review of the appellant's claims folder, and after examination of the appellant, the June 2010 VA examiner determined that carpal tunnel syndrome was "less likely as not caused by or related to administrative duties performed during her periods of . . . INACDUTRA . . . ."  As discussed above, the examiner supported her negative nexus opinion with a cogent rationale, and her opinion is consistent with the other medical evidence of record.  Critically, the appellant has submitted no medical evidence contrary to the opinion of the June 2010 VA examiner.

The Board recognizes that the appellant is competent to assert that her carpal tunnel syndrome symptomatology worsened during her final period of INACDUTRA service.  Crucially however, the Board finds such assertions lacking in credibility in light of the appellant's own contradictory statements to medical professionals in service [denying any medical problems or symptoms in 2004, 2005 and 2006], and in conjunction with her pertinently silent treatment records and the June 2010 VA examiner's negative nexus opinion.  Thus, with respect to the appellant's period of INACDUTRA service from September 2003 to April 2007, a preponderance of the evidence is against a finding that her carpal tunnel syndrome was aggravated beyond its normal progression.  As such, service connection must accordingly be denied. 

Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for carpal tunnel syndrome as due to administrative duties performed during her periods of ACDUTRA and INACDUTRA service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Additionally, there is clear and unmistakable evidence demonstrating that the appellant's carpal tunnel syndrome pre-existed her entry into active duty service in January 2003, and was not aggravated by such service.  The benefit sought on appeal is therefore denied.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


